Title: From John Adams to James Warren, 25 February 1779
From: Adams, John
To: Warren, James


     
      Dear sir
      
       Passy
       Feb. 25. 1779
      
     
     Yours of the I. Jany. was delivered me, by the Marquis de la Fayette. I wish I was as happy as you, in not being obliged to copy my Letters. Sense or Nonsense frivolous or weighty, I must copy every line I write, for I know not what Accusations may be brought against me, grounded on my Letters if I do not. My Letters are lyable to more Misfortunes and foul Play too than yours, and I keep no Clerk, so that original and Copy, must be done with these weak Eyes almost blind with reading and writing: yet every Body complains of me for not writing enough, especially my Wife.
     The Address you mention, produced astonishment, here and all over Europe. Yet it Seems to be not discountenanced: rather supported. You have Reason to be confident of Dr. L’s Integrity and Fidelity—no Man more faithfull, and his Character must be vindicated or no Mans will be safe. I shall not however enter into this Business. He is able to justify himself and willing. You may tell your Lady however, she was not mistaken in the Character she gave me of him.
     I shall not enter particularly into the Inconveniences, which must result from such an outrageous Measure as that Address. I wish to know, who will correspond with Us or any Body connected with Us, if they are to be thus exposed. What Prince, Minister or State will confide in Us, if Negociations are thus to be laid open? Where is our Secrecy, or a Possibility of it? Is the Confederation annihilated? Is the Union lost? Has Congress so little authority as to be obliged to endure this? God forbid. Yet I think the Probability is that he will succeed, get the two L’s recalled, and himself appointed to some Trust abroad. If this should be the Case what is to become of Us? At least if this is done before they are asked if guilty or not guilty. Before they are allowed to defend themselves which I doubt not they can do.
     This Publication gave the Ministry a Lift in England, and will hoist the Loan which before laboured. The Capture of St. Lucie, also which is just arrived, will give another Spur. Yet the Discontents in England, Scotland, Ireland, and Wales ought to be terrible to Administration. They can do not great Things against Us.
     The only Ennemy, of any great Consequence which is left to Us is our Currency. TAXATION and (ECONOMY, must be the Cry in America. A Depreciation and Appreciation Law must be made. The People will not Succumble to G.B. if our the Bills depreciate, untill a Thousand Dollars, must be given for a silver shilling. They will not Succumbe to G.B. if our regular Army, was wholly disbanded.
     For even then the English could not make an Excursion into the Country, from under the Guns of their Men of War, without Militia Men enough turning out to knock them in the Head. The Consumption of British soldiers and sailors in the West Indies is like to be such that you need not fear, any great force, with you. The Tories must now Act against every light of Conscience, for they know that we cannot now succumbe to G.B. without having France and Spain upon their our Backs.
     What C. will do with the Paper I dont know, but they had better, by a Vote annihilate it all, or call it in to be burned, infinitely, and go over the same ground again ten times than that G. B. should prevail. Burn it all with my good Will. My share shall go to the Flames with the Utmost cheerfulness. Call it all in, in a Loan if you will, but then dont let it stand at Sterling Standard to be redeemed. This would be greater Injustice than to burn it all.
     This vile Paper discourages and disheartens the Whiggs, and emboldens the Tories, more than it ought. Blow it away, any way. Many have a Prejudice, that our Independance is connected with it. Convince both sides that our Independance dont depend upon that. That our Plate, our stocks and all shall go rather than our sovereignty depend upon it. It is worth them all and more, nay our Houses and Farms into the Bargain.
     Our Remedy is so simple, that I am astonished, there should be the least Hesitation about it, in the Mind of the most ignorant and mean of the People.
     
     Taxation alone, is amply Sufficient to carry on our share of the War in future. I am Sure that the 13 states can raise Money enough if they will to bear all their future Expences as they rise. If the People are so blind, blockish and stupid, as not to see it and be willing for it—it is a Pity.
     But the Delirium that rages, is enough to discourage every Man of Virtue and Honour—The Foppery—the Avarice—the Ambition—the Vanity—the Rage—the Fury—is enough to induce every Man of sense and Virtue to abandon such an execrable Race, to their own Perdition. And if they could be ruined alone it would be just. There is Cause to fear that our Countrymen and Women, after having astonished the Universe by their Wisdom and Virtue, will become a Spectacle of Contempt and Derision to the foolish and wicked, and of Grief and shame to the wise among Mankind, and all this in the Space of a few Years.
     I see so much Corruption, wherever I cast my Eyes. I see the virtuous few Struggling against it, with so little success, that a Retreat infinitely less Splendid than that of Pythagoras—at the Head of a little school, to teach a few Children the Elements of Knowledge would be a kind of Heaven to me.
     I have the Honour to be reduced to a private Citizen and if I could remain there without an eternal Clamour, no Consideration in the World should induce me ever again to rise out of it. But you know the Noise—the Lyes—the slanders—the stupid Groans and Lamentations, that would be raised at such a Resolution.
     However let them groan and hiss and curse as they will, I will never be again with my own Consent the sport of wise Men nor Fools.
    